Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 13-AA-703

                          JO CARPENTER, PETITIONER,

                                       V.

      DISTRICT OF COLUMBIA RENTAL HOUSING COMMISSION, RESPONDENT,

                                      and

                THE MARKSWRIGHT COMPANY, INC., INTERVENOR.

                   On Petition for Review of a Decision of the
                District of Columbia Rental Housing Commission
                             (RH-TP No. 29,840-10)

(Argued September 17, 2014                     Decided December 10, 2014)

      Paul Strauss, with whom Justin M. DiBlassio and Richard J. Bianco were
on the brief, for petitioner.

       Debra Fischer Leege, with whom Richard W. Luchs was on the brief, for
intervenor.

       Irvin B. Nathan, Attorney General for the District of Columbia at the time
the brief was filed, Todd S. Kim, Solicitor General, Loren L. AliKhan, Deputy
Solicitor General, and James C. McKay, Jr., Senior Assistant Attorney General,
filed a statement in lieu of brief in support of intervenor.


      
           The decision in this case was originally issued as an unpublished
Memorandum Opinion and Judgment. It is now being published by direction of
the court.
                                         2

      Before WASHINGTON, Chief Judge, MCLEESE, Associate Judge, and BELSON,
Senior Judge.


      WASHINGTON, Chief Judge: Jo Carpenter appeals from a decision of the

District of Columbia Rental Housing Commission (“Commission”) finding that her

housing provider, The Markswright Company, Inc. (“Markswright”), did not

illegally increase her rent in violation of the Rental Housing Act of 1985, D.C.

Code §§ 42-3501.01 to -3509.07 (2014) (the “Act”). Specifically, Ms. Carpenter

alleges that the Commission erred in concluding that the Act does not require a

signature on Notices of Rent Increase and that the Notice of Rent Increase filed in

this case was properly admitted into evidence. We affirm.



                                         I.



      Ms. Carpenter is a resident of Brandywine Apartments, located at 4545

Connecticut Avenue Northwest, Washington, D.C. Ms. Carpenter resides in Unit

928. Ms. Carpenter received Notices of Rent Increase in 2007 and 2009, both of

which were signed by Lucy Bolton, an employee of Markswright. Ms. Bolton is

not registered as a property manager in the District of Columbia.



      On March 16, 2010, Ms. Carpenter filed Tenant Petition RH-TP-10-29,480
                                             3

with the Rental Accommodations Division (“RAD”) alleging that Markswright

increased her rent in violation of various provisions of the Act.          After an

evidentiary hearing before the Office of Administrative Hearings (“OAH”), the

Administrative Law Judge (“ALJ”) who heard the case dismissed all of Ms.

Carpenter’s claims with prejudice, concluding that Ms. Carpenter failed to prove

that Markswright illegally increased her rent. On September 12, 2011, Ms.

Carpenter appealed the ALJ’s decision to the Commission, arguing that the ALJ

erred in concluding that the Notice of Rent Increase sent to her did not require a

signature to be effective and that the ALJ’s decision to admit into evidence the

2007 and 2009 Notices of Rent Increase that were sent to her by Markswright,

specifically Housing Provider’s Exhibits 200 (“RX 200”) and 201 (“RX 201”),

respectively, was an abuse of discretion because the dates on the exhibits were

obscured.1 On June 5, 2013, the Commission upheld the ALJ’s decision. Ms.

Carpenter now appeals to this court.



                                       II.



      Section 42-3502.08 of the Act governs rent increases. It provides:



      1
         Ms. Carpenter did not challenge the admission of RX 201, the 2009 Notice
of Rent Increase, on appeal to this court.
                                          4

      (a)(1) Notwithstanding any provision of this chapter, the rent for any
      rental unit shall not be increased above the base rent unless:
             (A) The rental unit and the common elements are in substantial
             compliance with the housing regulations . . . ;
             (B) The housing accommodation is registered in accordance
             with § 42-3502.05;
             (C) The housing provider of the housing accommodation is
             properly licensed under a statute or regulations if the statute or
             regulations require licensing;
             (D) The manager of the accommodation, when other than the
             housing provider, is properly registered under the housing
             regulations if the regulations require registration; and
             (E) Notice of the increase complies with § 42-3509.04.


D.C. Code § 42-3502.08 (a)(1)(A)-(E). The notice of the adjustment must state the

current rent, the increased rent, the utilities covered by the rent which justify the

adjustment (or any other justification), and a summary of tenant’s rights. Id. § 42-

3502.08 (f). In addition, the notice must include the amount of the rent adjustment

and the date on which the adjustment is due and the housing provider is required to

make certain certifications. See 14 DCMR § 4205.4 (a)-(b).



      Ms. Carpenter argues that the Commission erred in holding that no signature

is required on a Notice of Rent Increase for it to be effective and therefore, the fact

that the notice is signed by an unlicensed employee does not make the notice

defective. She contends that only a licensed property manager can sign Notices of

Rent Increase because such an interpretation of the Act is consistent with the Act’s

purpose, which is to protect tenants from frivolous and arbitrary rent increases and
                                         5

to ensure the effective and efficient enforcement of the rent-control program.



      This court plays a limited role in reviewing agency decisions. Jerome

Mgmt., Inc. v. District of Columbia Rental Hous. Comm’n, 682 A.2d 178, 181

(D.C. 1996); Oubre v. District of Columbia Dep’t of Emp’t Servs., 630 A.2d 699,

702 (D.C. 1993). Regarding questions of law, this court will uphold an agency’s

decision unless it is unreasonable considering the prevailing law or conflicts with

the statute’s plain meaning or legislative history. Jerome Mgmt., 682 A.2d at 182;

Oubre, 630 A.2d at 702. Where the agency’s construction of the statute at issue

adheres to that standard, the agency’s decision will be upheld even if petitioner

asserts another reasonable interpretation of the statute.      Smith v. District of

Columbia Dep’t of Emp’t Servs., 548 A.2d 95, 97 (D.C. 1988); MCM Parking Co.

v. District of Columbia Dep’t of Emp’t Servs., 510 A.2d 1041, 1043-44 (D.C.

1986). However, this court will reject an agency decision that is founded on a

“material misconception of the law.” Madison Hotel v. District of Columbia Dep’t

of Emp’t Servs., 512 A.2d 303, 306 (D.C. 1986).



      A plain reading of the Act reveals no requirement that Notices of Rent

Increase be signed by any person, let alone licensed property managers, and Ms.

Carpenter does not point us to any language that is ambiguous in this regard.
                                           6

Therefore, we need not go any further in rejecting Ms. Carpenter’s argument that

the Act requires that Rent Increase Notices be signed by a licensed property

manager. See District of Columbia v. Gallagher, 734 A.2d 1087, 1091 (D.C.

1999) (“When the plain meaning of the statutory language is unambiguous, the

intent of the legislature is clear, and judicial inquiry need go no further.”).



      However, even were we to consider Ms. Carpenter’s public policy argument,

it is not compelling. The Act requires that the housing provider be licensed. See

D.C. Code § 42-3502.08 (a)(1)(C). Further, the Act requires the housing provider

to include the justification for the rent increase along with representations

regarding the housing provider’s compliance with other relevant housing

regulations before the rent increase can take effect. See id. § 42-3502.08 (f); 14

DCMR § 4205.4 (b).          Under those circumstances, we fail to see how the

Commission’s interpretation, that no personal signature is required on Notices of

Rent Increase, is either unreasonable in light of prevailing law, inconsistent with

the statute, or plainly erroneous.       See Smith, 548 A.2d at 97 (“Where an

administrative agency is delegated broad authority to administer a statutory

scheme, . . . we defer to a reasonable construction of the statute made by the

agency.”). Indeed, “if a statute is susceptible of more than one interpretation, this

court will defer to the interpretation given by the agency charged with
                                          7

administering the statute, unless the agency’s interpretation is unreasonable in light

of the prevailing law, inconsistent with the statute, or plainly erroneous.” Thomas

v. District of Columbia Dep’t of Emp’t Servs., 547 A.2d 1034, 1037-38 (D.C.

1988). Moreover, we fail to see how requiring a signature would afford tenants

greater protection than the Act and its enforcing regulations already provide.



      Because we have rejected Ms. Carpenter’s contention that the signature of a

licensed property manager is required on all Notices of Rent Increase, her

argument that the Commission therefore ran afoul of our decision in Sawyer

Property Management of Maryland, Inc. v. District of Columbia Rental Housing

Commission, 877 A.2d 96 (D.C. 2005), by not requiring strict compliance with the

Act must also be rejected.



      Finally, to the extent that Ms. Carpenter is arguing that the trial court erred

in admitting the 2007 Notice of Rent Increase filed by Markswright because the

date stamp on the notice was unreadable, her argument is similarly without merit.

In this case, the ALJ specifically found that the date stamped on the notice was

readable and we do not disturb factual findings on appeal unless there is no

evidence to support those findings. See Cooper v. District of Columbia Dep’t of

Emp’t Servs., 588 A.2d 1172, 1174 (D.C. 1991) (“Our review of cases . . . is
                                         8

limited to whether the agency’s findings are supported by substantial evidence in

the record . . . .”); see also Dell v. Department of Emp’t Servs., 499 A.2d 102, 108

(D.C. 1985) (“The reviewing authority . . . is bound by the decision of the initial

authority or tribunal . . . that follows from the latter’s findings of fact, if those

findings are supported by substantial evidence . . . .”). Here, the ALJ was

presented with the actual date stamped Notice of Rent Increase filed in this case

and, after examining it, the ALJ specifically found that the date stamped on the

notice could be read. Thus any argument by Ms. Carpenter, that the notice should

not have been admitted into evidence because the date stamp on the notice could

not be read, is wholly without merit.



      For the foregoing reasons, we affirm the Commission’s decision.



                                                                 So ordered.